United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Federal Way, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0150
Issued: June 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 31, 2016 appellant filed a timely appeal from a June 23, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she has more than five percent
permanent impairment of the left upper extremity, for which she previously received a schedule
award, and whether she is entitled to a schedule award for permanent impairment of her right
upper extremity due to her accepted bilateral carpal tunnel syndrome.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 26, 2012 appellant, then a 63-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained bilateral carpal tunnel
syndrome as a result of repetitively sweeping mail and pulling trays in the performance of duty.
The claim form did not indicate whether she stopped work. Appellant noted that she was last
exposed to the conditions alleged to have caused her condition on January 27, 2012.2
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome.
A December 13, 2011 electromyogram (EMG) and nerve conduction velocity (NCV)
study by Dr. Larry Lamb, Board-certified in physical medicine and rehabilitation, revealed mild
bilateral carpal tunnel syndrome with the left more affected than the right.
Appellant underwent left carpal tunnel release surgery on April 10, 2012 and right carpal
tunnel release surgery on May 8, 2012. She stopped work and filed claims for wage-loss
compensation (Form CA-7) beginning April 9, 2012. OWCP paid disability benefits.
On October 19, 2012 appellant returned to part-time limited duty.
Appellant retired from federal service on February 20, 2013.
On October 8, 2013 appellant filed a schedule award claim (Form CA-7). No evidence
was received by OWCP in support of her schedule award claim.
By letter dated October 11, 2013, OWCP requested that appellant provide a medical
report from her treating physician with an opinion as to whether she had reached maximum
medical improvement (MMI) and whether she had a permanent impairment pursuant to the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). No additional evidence was received by OWCP.
OWCP denied appellant’s schedule award claim in a decision dated January 22, 2014. It
found that the medical evidence of record failed to establish a permanent impairment of the
bilateral upper extremities as a result of her accepted bilateral carpal tunnel syndrome.
In a November 26, 2014 impairment rating report, Dr. Stephanie Walker Stoke, Boardcertified in preventive and occupational medicine, related that she examined appellant for an
impairment rating as required by OWCP. She noted that she reviewed minimal records in
advance of appellant’s examination. Upon physical examination of appellant’s hands,
Dr. Walker Stoke observed multiple deformities at the metacarpophalangeal joints (MCP),
proximal interphalangeal (PIP) joints, and distal interphalangeal (DIP) joints of both hands.
Range of motion of both wrists was full and Tinel’s and Phalen’s tests were positive bilaterally.
Dr. Walker Stoke also reported some weakness with grip strength and pinch strength in both
2

Appellant has a previously accepted traumatic injury claim (File No. xxxxxx228) for right radial styloid
tenosynovitis and right shoulder disorder of bursae and tendons and was awarded a schedule award for 12 percent
permanent impairment of the right upper extremity due to these conditions.

2

hands symmetrically. Examination of appellant’s left elbow revealed tenderness to palpation
over the left lateral epicondyle and full flexion and extension.
Dr. Walker Stoke diagnosed bilateral carpal tunnel syndrome and left lateral
epicondylitis. She reported that according to the sixth edition of the A.M.A., Guides, Table 1523 on page 449, appellant had a grade modifier of 1 for test findings of conduction delay, 2 for
history of significant intermittent paresthesias of the bilateral hands, and 2 for physical findings
of positive Tinel’s and Phalen’s tests bilaterally, which resulted in an average overall grade of 2.
Dr. Walker Stoke noted a QuickDASH score of 66, which modified appellant’s rating
impairment to three percent upper extremity impairment in each hand. Utilizing Table 15-11 on
page 420, she calculated that appellant had two percent whole person impairment, which equaled
four percent whole person impairment using the Combined Values Chart on page 604.
Dr. Walker Stoke further explained that using Table 15-4 on page 399 appellant fell into a class 1
for left lateral epicondylitis. She related a functional history grade modifier of 3 for her
QuickDASH score of 70, grade modifier of 2 for moderate palpatory findings on examination,
and no clinical studies grade modifiers. Dr. Walker Stoke calculated that using the net
adjustment formula, appellant had an overall grade of E, which equaled seven percent upper
extremity impairment. She indicated that this resulted in four percent whole person impairment,
which resulted in eight percent whole person impairment using the Combined Values Chart on
page 604.
Appellant received treatment from Dr. Eric Hofmeister, a Board-certified orthopedic
hand surgeon. In a January 9, 2015 report, Dr. Hofmeister noted that appellant had worked for
the employing establishment for years and was now retired. He related appellant’s current
complaints of residual numbness, pins and needles, and aching pain in her left elbow and
bilateral hands.
Dr. Hofmeister indicated that appellant completed a Pain Disability
Questionnaire with a score of 165 and a QuickDASH score of 61. Upon physical examination,
he observed no varus, valgus, or instability of appellant’s right elbow. Dr. Hofmeister provided
range of motion findings of appellant’s right elbow and wrist. Carpal compression test and
Phalen’s test were nonprovocative and Tinel’s test was mildly positive. Dr. Hofmeister also
reported full extension and flexion of appellant’s digits with no intrinsic or extrinsic tightness.
He diagnosed bilateral carpal tunnel syndrome, administratively accepted as related to her
occupational illness, and history of right lateral epicondylitis.
Dr. Hofmeister noted that appellant had reached maximum medical improvement (MMI)
by her attending surgeon on February 7, 2013. He indicated that objective examination findings
included no thenar atrophy or intrinsic wasting, normal two-point discrimination, and full range
of motion of the wrists and digits. Dr. Hofmeister also reported a mild Tinel’s at the bilateral
carpal tunnels. He opined that using the sixth edition of the A.M.A., Guides appellant had no
permanent impairment.
In an April 2, 2015 report, Dr. L. Jean Weaver, an OWCP medical adviser, indicated that
appellant’s claim was accepted for bilateral carpal tunnel syndrome. He noted that although
appellant had also received treatment for left lateral epicondylitis, this condition was not
accepted by OWCP. Dr. Weaver also pointed out that there were many considerable and
unexplainable differences in the findings, examinations, and conclusions of Dr. Hofmeister and
Dr. Walker Stoke. He indicated that even if it were possible to resolve the unexplainable

3

differences in the examinations, a permanent impairment assessment was not possible because
appellant had previously received a schedule award for the right upper extremity rotator cuff
tear. Dr. Weaver recommended that appellant be referred for an examination to clarify the
inconsistences in the above reports, to address appellant’s lateral epicondylitis, and to provide an
impairment assessment of the right upper extremity that included all right upper extremity
conditions.
OWCP referred appellant, along with a statement of accepted facts (SOAF) and the
record, to Dr. Aleksandar Curcin, a Board-certified orthopedic surgeon, for a second opinion
examination in order to determine whether appellant sustained left lateral epicondylitis as a result
of her employment and to calculate whether appellant sustained any ratable impairment of her
accepted conditions of bilateral carpal tunnel syndrome, right radial styloid tenosynovitis, and
disorder of bursae and tendons in the right shoulder region.
In a November 10, 2015 report, Dr. Curcin indicated that appellant’s current claim was
accepted for bilateral carpal tunnel syndrome and her previous claim was accepted for right
radial styloid tenosynovitis and disorder of bursae and tendons in the right shoulder region. He
related appellant’s current complaints of numbness and paresthesias in her fingers, pain in her
shoulder with any amount of lifting or overhead work, and pain in the left elbow region.
Dr. Curcin discussed the reviewed medical records. He noted that a December 13, 2011
electrodiagnostic testing report showed bilateral carpal tunnel syndrome, left somewhat more
affected than right. Upon physical examination, Dr. Curcin observed some discomfort upon
palpation over the acromioclavicular (AC) joint of appellant’s right shoulder. He reported that
impingement maneuvers immediately produced painful clunking of the shoulder, so no further
impingement testing was performed. Examination of appellant’s elbows revealed no erythema,
swelling or deformity about the left elbow, and some minimal discomfort with palpation over the
lateral epicondyle and extensor mass. Dr. Curcin indicated that examination of appellant’s hands
showed stigmata of osteoarthritis of her interphalangeal joints diffusely. Tinel’s test was positive
at both carpal tunnels. Two-point discrimination was normal.
In response to OWCP’s questions, Dr. Curcin explained that based upon current
examination appellant had no residuals of left lateral epicondylitis. He pointed out that
examination showed symmetrical range of motion and no pain with resistance testing.
Regarding permanent impairment, Dr. Curcin reported that appellant had reached MMI for all
her accepted conditions as of the date of this second opinion examination. Utilizing the sixth
edition of the A.M.A., Guides he opined that appellant had no permanent impairment from any
of appellant’s injuries. He pointed out that examination showed symmetrical range of motion of
shoulders, elbows, wrists, and normal two-point discrimination.
In a February 10, 2016 report, Dr. Arnold T. Berman, a Board-certified orthopedic
surgeon and OWCP medical adviser, noted the medical records he reviewed and related that
appellant’s claim was accepted for bilateral carpal tunnel syndrome. He indicated that he
reviewed Dr. Curcin’s November 10, 2015 report and disagreed with Dr. Curcin’s impairment
rating. Dr. Berman explained that Dr. Curcin did not take into account appellant’s positive
Tinel’s sign bilaterally and positive EMG studies preoperatively. He pointed out that Dr. Curcin
applied the incorrect criteria as he did not use Table 15-23. Dr. Berman related that according to
Table 15-23, page 449, Entrapment Compression Neuropathy Impairment appellant had grade

4

modifier of 1 due to test findings of right and left conduction delay sensory and motor, grade
modifier of 2 for a history of significant intermittent symptoms, and grade modifier of 2 for
decreased sensation upon physical examination. He pointed out that appellant’s two-point
discrimination should be four and determined that with weakness present, appellant had a default
rating of three. After applying the net adjustment formula, Dr. Berman calculated an adjustment
of two, which resulted in five percent impairment. He concluded that appellant had five percent
permanent impairment of each upper extremity due to her accepted bilateral carpal tunnel
syndrome and had reached MMI on November 10, 2015, the date of Dr. Curcin’s second opinion
report.
By decision issued June 23, 2016, OWCP granted a schedule award for five percent
permanent impairment of the left upper extremity, based on Dr. Berman’s report. The award ran
from November 10, 2015 to February 27, 2016. OWCP explained that although OWCP’s
medical adviser advised in his February 10, 2016 report that appellant had also 5 percent right
upper extremity impairment, appellant did not receive this additional impairment because she
had previously received a schedule award for 12 percent right upper extremity impairment under
File No. xxxxxx228.
LEGAL PRECEDENT
A claimant seeking compensation under FECA has the burden of proof to establish the
essential elements of his or her claim.3 With respect to a schedule award, it is the claimant’s
burden of proof to establish a permanent impairment of the scheduled member as a result of his
or her employment injury.4 A claimant may seek an increased schedule award if the evidence
establishes that he or she sustained an increased impairment causally related to an employment
injury.5 The medical evidence must include a detailed description of the permanent impairment.6
The schedule award provision of FECA7 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as a standard for evaluation of schedule losses and

3

John W. Montoya, 54 ECAB 306 (2003).

4

Edward Spohr, 54 ECAB 806, 810 (2003); Tammy L. Meehan, 53 ECAB 229 (2001).

5

See Rose V. Ford, 55 ECAB 449 (2004).

6

See Vanessa Young, 55 ECAB 575 (2004).

7

5 U.S.C. § 8107.

5

the Board has concurred in such adoption.8 For schedule awards after May 1, 2009, the
impairment is evaluated under the sixth edition of the A.M.A., Guides, published in 2009.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 In addressing impairment for the upper extremities, the sixth edition of the
A.M.A., Guides requires identifying the impairment Class of Diagnosis (CDX) for the diagnosed
condition, which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE), and Clinical Studies (GMCS).11 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).12
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in
Table 15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant
text.13 In Table 15-23, grade modifiers levels (ranging from zero to four) are described for the
categories of test findings, history, and physical findings. The grade modifier levels are
averaged to arrive at the appropriate overall grade modifier level and to identify a default rating
value. The default rating value may be modified up or down based on functional scale, an
assessment of impact on daily living activities (QuickDASH).14
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome in the
performance of duty. Appellant also had previously accepted conditions of right radial styloid
tenosynovitis and disorder of bursae and tendons of the right shoulder region under a separate
claim, for which she had received a schedule award for 12 percent permanent impairment of the
right upper extremity. She underwent left and right carpal tunnel release surgeries and stopped
work. On October 8, 2013 appellant filed a claim for a schedule award due to her accepted
bilateral carpal tunnel syndrome.
In support of her schedule award claim, appellant submitted a November 26, 2014 report
by Dr. Walker Stoke. She provided physical examination findings and noted diagnoses of
bilateral carpal tunnel syndrome and left lateral epicondylitis. Referring to Table 15-23 of the
A.M.A., Guides, Dr. Walker Stoke determined that appellant had three percent impairment of
8

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (January 2010);.
10

A.M.A., Guides 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement (6th ed. 2009).
11

A.M.A., Guides 385-419; see M.P., Docket No. 13-2087 (issued April 8, 2014).

12

Id. at 411.

13

Id. at 449.

14

Id. at 448-49.

6

each upper extremity due to her accepted bilateral carpal tunnel syndrome. She further
calculated that according to Table 15-11, appellant had two percent whole person impairment,
which equaled four percent whole person impairment using the Combined Values Chart on page
604. FECA, however, does not authorize schedule awards for permanent impairment of the
whole person.15 Dr. Walker Stoke also referenced Table 15-4 of the A.M.A., Guides and
calculated that appellant had seven percent left upper extremity impairment due to left lateral
epicondylitis. However, OWCP has not accepted a left elbow condition as being work related,
and accordingly, it cannot grant a schedule award for an unaccepted condition.16 The Board
finds, therefore, that Dr. Walker Stoke’s November 26, 2014 report does not support a finding
that appellant has more than five percent bilateral permanent impairment of the upper extremities
due to her accepted bilateral carpal tunnel syndrome.
OWCP referred appellant’s claim to Dr. Curcin for a second opinion examination to
determine whether appellant had permanent impairment for her accepted conditions. In a
November 10, 2015 report, Dr. Curcin opined that physical examination findings, specifically
appellant’s symmetrical range of motion of both shoulders, wrists, elbows, and normal two-point
discrimination, demonstrated that appellant had no ratable permanent impairment due to her
accepted conditions.
In a February 10, 2016 report, Dr. Berman, an OWCP medical adviser, reviewed
appellant’s medical record, including Dr. Curcin’s November 10, 2015 report, and disagreed
with his findings. The Board has carefully reviewed the opinion of Dr. Berman and finds that his
February 10, 2016 report was sufficiently well rationalized to establish that appellant had five
percent impairment of each upper extremity. Dr. Berman’s opinion was based on a proper
factual and medical history, which he reviewed, and on the proper tables and procedures in the
A.M.A., Guides. He properly referenced Table 15-23, page 449, for Entrapment/Compression
Neuropathy Impairment based on the accepted condition of bilateral carpal tunnel syndrome and
determined that appellant had a default rating of three due to weakness and four-point
discrimination testing. Dr. Berman assigned grade modifiers of one due to test findings of right
and left conduction delay sensory and motor; two for a history of significant intermittent
symptoms; and two for decreased sensation upon physical examination. He applied the net
adjustment formula for a net adjustment of two, which resulted in five percent permanent
impairment of each upper extremity.
The Board finds that OWCP properly relied on the report of Dr. Berman to find that
appellant did not establish more than five percent permanent impairment of the upper extremities
due to her accepted bilateral carpal tunnel syndrome. Dr. Berman based his report on the
medical evidence in the record, was based on an accurate application of the A.M.A., Guides, and
provided medical rationale for his impairment rating. As appellant has not provided a
rationalized medical opinion to dispute Dr. Berman’s impairment rating or create a conflict in
medical opinion, the Board finds that she has not established more than five percent permanent
impairment of the bilateral upper extremities due to her accepted condition of bilateral carpal
tunnel syndrome.
15

D.J., 59 ECAB 620 (2008); N.D., 59 ECAB 344 (2008).

16

M.B., Docket No. 15-0230 (issued October 6, 2016).

7

On appeal appellant alleges that she is also entitled to a schedule award for her right
wrist/arm carpal tunnel syndrome. The Board finds that the previous schedule award for
permanent impairment of appellant’s right upper extremity was granted for her accepted right
shoulder condition, not her accepted carpal tunnel syndrome of the right wrist. OWCP
regulations provide that an employee’s schedule award benefits will be reduced by compensation
paid under the schedule award for an earlier injury if the impairment is of the same body part or
function or different parts of the same part or function; and compensation payable for the later
impairment in whole or in part would duplicate the earlier payment.17 It did not explain how
appellant’s previous award for permanent impairment of her right shoulder would be duplicated
by an award for carpal tunnel syndrome.18 As OWCP’s district medical adviser found that
appellant was entitled to a schedule award of five percent for each upper extremity due to the
accepted condition of bilateral carpal tunnel syndrome, the Board finds that the previous award
for permanent impairment of appellant’s right shoulder would not duplicate the carpal tunnel
award. Therefore the Board finds that appellant is entitled to an additional schedule award for
five percent permanent impairment of the right upper extremity due to the accepted carpal tunnel
condition.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that the evidence of record establishes that appellant has five percent
permanent impairment of her bilateral upper extremities due to the accepted condition of
bilateral carpal tunnel syndrome.

17

See 20 C.F.R. § 10.404(d)(1)(2).

18

See V.T., Docket No. 14-0296 (issued May 5, 2014).

8

ORDER
IT IS HEREBY ORDERED THAT the June 23, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed in part and remanded in part for payment of an
additional schedule award.
Issued: June 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

